Citation Nr: 1013989	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  02-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefit sought on appeal.  The Veteran appealed the decision 
to the Board, and the case was referred to the Board for 
appellate review.  The Veteran's claims file was subsequently 
transferred to, and is presently under, the jurisdiction of 
the RO in Indianapolis, Indiana.  

In a January 2009 decision, the Board, in pertinent part, 
denied the appellant's claim for entitlement to service 
connection for a seizure disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an October 2009 Order, the 
Court vacated the part of the Board's January 2009 decision 
which denied the Veteran's claim for entitlement to service 
connection for a seizure disorder and remanded the matter to 
the Board for development consistent with the parties' 
October 2009 Joint Motion for Partial Remand (Joint Motion).  

The appeal is REMANDED to the Department of Veterans Affairs 
RO.  VA will notify the appellant if further action is 
required.


REMAND

In October 2009, the Court ordered compliance with the 
October 2009 Joint Motion.  The parties agreed that in its 
January 2009 decision the Board "failed to provide adequate 
reasons or bases for its decision."  See page one of Joint 
Motion. The parties also observed that a January 2002 
treatment note reflected that the Veteran had provided a 
history of seizures since 1971, when he "was hit in the head 
with a tank."  Id.  The parties also noted that in a PTSD 
questionnaire, the Veteran also reported hitting his head on 
a M60 tank "while diving for cover during a mortar attack."  
See page two of Joint Motion.  

The parties also referred to a January 2005 rating decision 
in which the RO noted a service medical record which 
"appears to show that you [the Veteran] were treated for a 
laceration on the scalp on October 5, 1970, in Vietnam."  
See page two of Joint Motion.  The parties added that the RO 
concluded in January 2005 that "you [the Veteran] are 
considered to be a combat veteran, and the events you have 
described are considered to have occurred."  

The Board notes that the Veteran's service treatment records 
include a note dated on October 5, 1970.  The handwriting is 
very hard to decipher, but appears to read that the Veteran 
was treated for a "laceration on surgical scar."  The 
Veteran's August 1971 service separation examination makes no 
mention of the Veteran having incurred a head injury in 
service or that he suffered from seizures during that time.  

A hospital summary from the VA hospital in Battle Creek is of 
record.  This record, dated in March 1972, shows that the 
Veteran was admitted following two suicidal gestures.  
Depressive neurosis was diagnosed.  An October 1972 private 
medical discharge summary includes a final diagnosis of 
questionable seizure disorder.  

In a May 2001 VA Form 21-4138, the Veteran informed VA that 
he had been treated for seizure disorders in 1971 at the 
VAMCs (VA Medical Centers) located in Allen Park and Battle 
Creek.  In his initial claim submitted in July 2001 for 
"seizures," the Veteran also claimed that he was treated at 
the VA hospitals in Allen Park and Battle Creek in 1971.  He 
added that he had had headaches since his service separation.  
See VA Form 21-526.

In his January 2002 notice of disagreement, shown on a VA 
Form 119, the Veteran indicated that he was treated for his 
claimed seizure disorder at the VAMCs in Allen Park and 
Detroit from 1971 to the present.  

A January 2002 private examination report shows that the 
Veteran provided a history of being hit on the head several 
times in Vietnam and a history of a head concussion (Axis III 
diagnosis).  Another private examination report, also dated 
in January 2002, shows that the Veteran reported hitting his 
head with a tank and gave a history of suffering from 
seizures since 1971.  

On an October 2002 VA Form 9, the Veteran again informed VA 
that he had been treated at the VAMC in Allen Park in 1971 or 
1972.  He added that he was also treated at the Battle Creek 
VAMC in 1972 or 1973.  The Veteran mentioned that he did not 
see that VA had an opportunity to review these records.  VA 
treatment records (1971 to the present) were sought from the 
"VAMC Detroit" in May 2002.  It does not appear that a 
response was received from this medical facility as to the 
availability of the records.  

A May 2003 VA mental disorders examination report shows that 
the Veteran provided a history of having seizures since 
hitting his head in 1971.  In a September 2003 VA PTSD 
questionnaire, the Veteran claimed that while in Vietnam he 
incurred a head injury while diving for cover.  He mentioned 
that his head came in contact with a M60 truck.  He also 
indicated that medics patched up his head and told him he was 
alright, but that thereafter he had bad headaches.  

A private medical discharge summary dated in September 2003 
shows a diagnosis of seizure disorder.  

A May 2007 VA neurology consult response treatment note shows 
that the Veteran provided a history of seizures since 
incurring a head injury in 1971.  It was noted that it was 
unclear whether the Veteran had epilepsy or if the seizures 
were related to past drug and alcohol abuse or if all of the 
claimed seizure episodes were real seizures.  The diagnoses 
included generalized tonic-clonic seizure.  The examiner 
added that it was unclear if the seizures were real.  

In the Joint Motion, the parties further stated that on 
remand the Board "should ensure that all necessary efforts 
have been made to obtain" the medical records (VA records 
from the VAMCs in Allen Park and Battle Creek).  See Joint 
Motion at page three.  Concerning this, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Joint Motion also indicated that remand was required so 
that the Board could 

address whether Appellant was a combat 
veteran under section 1154(b).  In doing 
so, the Board must consider the relevance 
of the RO's acceptance of the described 
head injury during a mortar attack and 
its finding that Appellant was a combat 
veteran.  Furthermore, the Board should 
address the October 5, 1970 SMR [service 
medical record], which the RO stated 
appeared to show treatment for a scalp 
laceration.

See page two of Joint Motion.

As noted above, it is not clear to the Board that the October 
5, 1970, service treatment record in fact indicated that the 
laceration concerned the Veteran's "scalp."  However, the 
Veteran has not been afforded a VA examination in connection 
with his claim for service connection for a seizure disorder.  
He has claimed that this disorder developed as a result of 
head injuries incurred during his military service.  Although 
his service treatment records do not explicitly document any 
specific complaints, treatment, or diagnosis of a head 
injury, the parties noted in the Joint Motion (at page two) 
that the RO in January 2005 found that the Veteran's service 
treatment records included a record of his being treated for 
a laceration of the "scalp" on October 5, 1970."  While 
the Board is not required to find statements in rating 
decisions to be true, it nevertheless notes that the Court 
has held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

For the reasons noted above, the Board finds that a VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any diagnosed seizure disorder 
that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records from the VAMCs in Allen Park and 
Battle Creek dated in 1971 and 1972, and 
associate the records with the Veteran's 
claims files.  Efforts to obtain these 
records should only end if they do not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  Thereafter, the RO should schedule 
the Veteran for a VA neurological 
examination to determine the nature and 
etiology of a seizure disorder, if 
diagnosed.  The examiner should opine as 
to whether it is at least as likely as 
not that the Veteran has a current 
seizure disorder that is causally or 
etiologically related to the Veteran's 
active service.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner is requested to review all 
pertinent records - including the 
Veteran's service treatment records (and 
particularly the one dated October 5, 
1970), as well as the post-service VA and 
private medical records associated with 
the claims file.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this request for development to the 
extent possible.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

